The writ of error in this case brings for review judgment of the Circuit Court in and for Volusia *Page 790 
County, Florida, in habeas corpus proceedings remanding to the custody of the Sheriff a minor child under seventeen (17) years of age who had been convicted in the court of the Justice of the Peace of the Fourth District of Volusia County of the offense of assault and battery and sentenced to pay a fine of Fifteen ($15.00) Dollars, in default thereof to serve Thirty (30) days in the county jail.
It is the contention of the plaintiff in error that a Justice of the Peace may not commit to jail to serve a penal sentence a minor under 17 years of age who has been charged with a criminal offense and convicted of such offense in the Court of the Justice of the Peace. This contention is supported by the opinion and judgment in the cases of Ex Parte Elmo Kitts, a minor, 109 Fla. 202,  147 So. 573, and State, ex rel. Stiegel, v. Chapman,119 Fla. 347, 161 So. 424.
On authority of the opinions and judgments in these cases the judgment herein is reversed and the cause remanded with directions that the said Janie Powell be produced before the Juvenile Court for further proceedings not inconsistent with this judgment.
So ordered.
ELLIS, P.J., and TERRELL, J., concur.
WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur in the opinion and judgment.